DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 3 is objected to because of the following informalities:  Claim 3 is missing punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation "the scraper head" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Is the scraper head the same as the scraper of claim 1?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, US 7,861,357 in view of Aldredge, US 6,916,382 and in view of Gaßner, DE 9215222 U1 (see also English translation).
	Porter disclose the claimed invention including a handle (11, 13), a head joined to a first proximal end of the handle (12, see Figures), the head having a foundational plate (contoured top 15), wherein the foundational plate has a scraper (28), and a roller rotatably joined to the head (21, 22; see Figures; Column 1 Line 65 to Column 2 Line 3), the roller having scrubber material on an exterior rolling surface of the roller (Column 2 Lines 11-13). Regarding claim 5, the head comprises a first tab at a first end of the head (one of 18, see Figures) and a second tab at a second opposite end of the head (other of 18, see Figures), wherein each tab orthogonally extends below the foundational plate to form a mount (best shown in Figures 3-4), 
	Aldredge teaches a pad material (10, Figures 1-2) for cleaning grill surfaces while preparing the grate for use in cooking foods (Abstract), the pad is absorbent (Abstract) and comprises synthetic fiber material that is fire resistant to grill heat and flames so that it is self-extinguishing in an event of contact with extreme heat or flame (Column 3 Line 65 to Column 4 Line 28). 
	Gaßner (see English translation) discloses a similar scraping device where there is a head (head includes 3, 4, 5 and 7, see Figures 3-4) jointed to a handle (2), the head having a foundational plate (5) that has a scraper (7) and an aperture (6, see Figures 2 and 4), the aperture is designed as a recess to save material in the construction of the device and as a means for hanging up the cleaning device (English translation, paragraph 0027).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the synthetic fiber absorbent scrubbing material of .
4.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, US 7,861,357, Aldredge, US 6,916,382 and Gaßner, DE 9215222 U1 (see also English translation) in further view of Rosenberger, US 9,943,885.
	Porter, Aldredge and Gaßner disclose all elements previously mentioned above, however fail to disclose a loop or bottle opener joined to the second distal end of the handle.
	Rosenberger discloses a similar grill cleaning device that has a cleaning head (1) attached to a first distal end of the handle (11). Joined at a second distal end of the handle there is a loop type bottle opener (13, see Figures 1-2) to hang the device from a nail or to open bottles of soda or beer (Column 4 Lines 4-6).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second distal end of the handle of Porter, Aldredge and Gaßner to include a loop or bottle opener, as taught by Rosenberger, so that a user is able to either hang grill cleaning device from a hook when not in use or to open bottles of soda or beer. 
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, US 7,861,357, Aldredge, US 6,916,382 and Gaßner, DE 9215222 U1 (see also English translation) in further view of Edwins, EP 2868246 A1.
	Porter, Aldredge and Gaßner disclose all elements previously mentioned above, however fail to disclose that there is a tang between the first end of the handle and the head, the tang connecting the head to the handle. In Porter, the handle and head appear to be one integral structure.
	Edwins teach a grill scraping device that has a tang (100) connecting a first end of a handle (end of 200) and a scraping head (120, 130), the tang connects the head to the handle (Figures 1-3 and 6). The tang and head are unitary and are made of stainless steel with adequate hardness (paragraph 0021) and the handle can be made of different material that is also heat resistant but could include wood, plastic, composites (paragraph 0021). It is noted that the handle and tang could alternatively be constructed uniformly (paragraph 0020).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral handle and head of Porter, Aldredge and  Gaßner so that it comprises a tang connecting the head to handle, as taught by Edwins, so that the tang and head can be made of one material with sufficient scraping hardness and the handle is constructed of a different material that is desirable for a handle.
6.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, US 7,861,357, Aldredge, US 6,916,382 and Gaßner, DE 9215222 U1 (see also English translation) in further view of DiPaolo, US 2006/0207042.
Porter, Aldredge and Gaßner disclose all elements previously mentioned above, however fail to disclose that the scraper head has first and second opposite ends that have a cut-out. In Porter, the scraper head has first and second opposite ends that are straight outside edges (Figure 2).
	Regarding claims 12-13, DiPaolo teaches a grill cleaning device that has a scraper head (70) with first and second opposite ends (72, see Figures), outside edges of both the first and second ends have a cut-out (74) that is circular shaped (showing the cut out as semi-circular as the applicant shows a semi-circle to define “circular”, see Figures 1-2, 4, 6) so as to engage a round cross section of a grill rod (paragraph 0025). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the straight outside edges of the scraper of Porter, Aldredge and Gaßner so that each of the first and second opposite ends include a cut-out, as taught by DiPaolo, so that the ends can engage and clean a grill rod with corresponding dimensions.
7.	Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al., US 2,990,564 in view of Aldredge, US 6,916,382.
	Sweeney et al. disclose the claimed invention including a handle (42), a head joined to a first proximal end of the handle (10), the head having a scraper (44) and a foundational plate (24), wherein the foundational plate has an aperture (one of the perforations, see Figures, Column 1 Lines 60-63), and an absorbent material attached to the head (26; Column 1 Lines 63-65). Regarding claim 18, the absorbent material is removably attached to the head as a rectangular pad, wherein the rectangular pad has an upper surface that faces the foundational 
	Aldredge teaches a similar pad (10, Figures 1-2) for cleaning grill surfaces while preparing the grate for use in cooking foods (Abstract), the pad is absorbent (Abstract) and comprises synthetic fiber material that is fire resistant to grill heat and flames so that it is self-extinguishing in an event of contact with extreme heat or flame (Column 3 Line 65 to Column 4 Line 28). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the synthetic fiber absorbent pad of Sweeney et al. for one that is also absorbent and comprises synthetic fibers that is additionally treated to be fire resistant to the heat or flames of the grill, as taught by Aldredge. 
Allowable Subject Matter
8.	Claims 6-7, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches or suggests the invention of claims 6-7, 14-16 and 19. In particular, the roller of Porter does not have tabs that each have a hole through which a fastener slides to hold the roller in place, the aperture taught by Gaßner while being somewhat elongated and extending across a foundational plate, it is not narrow and also .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg